DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 11, 12, 14-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "screw" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, it is used the recitation “the screw” five times through the claim. It is not understood if each time said recitation refers to the same screw or another screw, because the claim has not define a specific screw used for the claimed screwdriver. For examination purposes, the recitation will be treated as all of said recitations refer to the same screw used with the claimed screwdriver.
Claim Objections
Claims 7, 8, 14-16 and 20 objected to because of the following informalities:  The use of the terms “a screwdriver” and “a screw” in the body of the claims might create the screwdriver” and “the screw”.  Appropriate correction is required.
Allowable Subject Matter
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, the claim includes subject matter not found in the previously used prior arts, nor in the Haus and Ishikawa’s. Therefore, the art of record does not teach or render obvious, either alone or in combination, a combination of a screwdriver and a screw, where the screw includes sidewalls between neighbouring corners of the first recess that are flat and extend parallel to the longitudinal screw axis, and a second recesses provided at the center of each sidewall in a circumferential direction around the screw axis, and when the engagement portion of the screwdriver engages the first recess and the corners of the polygon of the first recess are aligned with the corners of the polygon of the screwdriver, the contact between the engagement portion and the first recess is established at contact areas located along the intersection in combination with the elements set forth in the claim.
Claims 1-4, 6-8, 11, 12, 14-17 and 20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see page 1, section Claim Rejection under 35 USC 102, filed 8 January 2021, with respect to the rejection of claim 1 under Haus have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 112(b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772